EXECUTION COPY

[boulder.jpg]

February 15, 2007

Och-Ziff Capital Management Group, LLC
Attention: Joel M. Frank, David Stonehill
9 West 57th St., 39th floor
New York, NY 10019

Glenview Capital Management, LLC
Attention: Mark Horowitz
767 Fifth Avenue, 44th Floor
New York, NY 10153



Dear Joel, David and Mark,

        Article VI of the Securities Purchase Agreement by and among Boulder
Specialty Brands, Inc. (“Boulder”) and the Investors listed therein, dated
September 25, 2006 (the “Purchase Agreement”), sets forth various provisions
regarding the termination of the Purchase Agreement. One such event is if the
Closing has not occurred on or before February 16, 2007 (the “Final Termination
Date”) and Boulder and the Requisite Investors have not agreed on an extension
to the Final Termination Date. In light of recognized delays in obtaining SEC
approval of the Proxy Statement, and as contemplated and permitted by subsection
6.1(i) of the Purchase Agreement, Boulder hereby agrees to, and requests that
the Requisite Investors execute this letter agreement as confirmation of its
agreement to, extend the Final Termination Date to May 31, 2007, and therefore
to amend subsection 6.1(i) of the Purchase Agreement by substituting “February
16, 2007” with “May 31, 2007". In addition, the parties further agree to amend
subsection 6.1(iii)(B) of the Purchase Agreement by substituting “January 10,
2007” with “May 7, 2007” and “January 5, 2007” with “April 30, 2007".

Notwithstanding the new May 31, 2007 Final Termination Date and the new May 7,
2007 and April 30, 2007 dates relevant to Section 6.1(iii)(B) of the Purchase
Agreement, as described above, Boulder and the undersigned Requisite Investors
agree that the Final Termination Date and each of the applicable dates relevant
to Section 6.1(iii)(B) shall automatically extend beyond May 31, 2007, May 7,
2007 and April 30, 2007, respectively, by the same number of days as the
delivery of the December 31, 2006 audited financial statements of GFA Holdings,
Inc. to Boulder extends beyond March 16, 2007; provided, however, that the new
May 31, 2007 Termination Date under Section 6.1(i) of the Purchase Agreement
shall not extend beyond June 30, 2007 and the new April 30, 2007 and May 7, 2007
dates relevant to Section 6.1(iii)(B) of the Purchase Agreement shall not extend
beyond May 18, 2007 and May 25, 2007, respectively.

--------------------------------------------------------------------------------

Extension Letter
February 15, 2007
Page 2 of 5

        Capitalized terms used but not defined in this letter agreement shall
have the respective meanings assigned to such terms in the Purchase Agreement.

        If the undersigned Requisite Investors are agreeable to the contents of
this letter agreement, please execute the acknowledgement and agreement set
forth below. Although not legally required, as previously discussed, we have
also provided space below for the consent of all of the other Investors to this
letter agreement. Finally, by executing below, you acknowledge and consent to
the amendments that have been made to the Agreement and Plan of Merger and to
the Debt Commitment Letter with Bank of America and Banc of America Securities,
copies of which are attached hereto. Should you have any questions regarding
this letter, please feel free to contact me directly.

Very truly yours,
BOULDER SPECIALTY BRANDS, INC.

By: /s/ Stephen B. Hughes      Stephen B. Hughes, Chairman and CEO

cc: O’Melveny & Myers LLP
Times Square Tower
7 Times Square
New York, NY, 10036


--------------------------------------------------------------------------------

Extension Letter
February 15, 2007
Page 3 of 5


ACKNOWLEDGEMENT AND AGREEMENT
OF REQUISITE INVESTORS TO LETTER AGREEMENT


REQUISITE INVESTORS:

OZ MASTER FUND, LTD.

By:    OZ Management, L.L.C., its Investment Manager

By:   /s/ Joel Frank
        Name:  Joel Frank 
        Title:  Chief Financial Officer

OZ Global Special Investments Master Fund, L.P.

By:    OZ Management, L.L.C., its Investment Manager

By:  /s/ Joel Frank
        Name:  Joel Frank 
        Title:  Chief Financial Officer

GPC LVII, LLC

By:    OZ Management, L.L.C., its Investment Manager

By:  /s/ Joel Frank
        Name:  Joel Frank 
        Title:  Chief Financial Officer

Fleet Maritime, Inc.

By:    OZ Management, L.L.C., its Investment Manager

By:  /s/ Joel Frank
        Name:  Joel Frank 
        Title:  Chief Financial Officer

--------------------------------------------------------------------------------

Extension Letter
February 15, 2007
Page 4 of 5


REQUISITE INVESTORS:

Glenview Capital Partners, L.P.

By:    Glenview Capital Management, LLC its investment manager

By:  /s/ Richard Barrera
        Name:  Richard Barrera 
        Title:  Managing Member

Glenview Institutional Partners, L.P.

By:    Glenview Capital Management, LLC its investment manager

By:  /s/ Richard Barrera
        Name:  Richard Barrera 
        Title:  Managing Member

GCM Little Arbor Partners, L.P.

By:    Glenview Capital Management, LLC its investment manager

By:  /s/ Richard Barrera
        Name:  Richard Barrera 
        Title:  Managing Member

GCM Little Arbor Institutional Partners, L.P.

By:    Glenview Capital Management, LLC its investment manager

By:  /s/ Richard Barrera
        Name:  Richard Barrera 
        Title:  Managing Member

GCM Little Arbor Master Fund Ltd.

By:    Glenview Capital Management, LLC its investment manager

By:  /s/ Richard Barrera
        Name:  Richard Barrera 
        Title:  Managing Member

--------------------------------------------------------------------------------

Extension Letter
February 15, 2007
Page 5 of 5

Glenview Capital Master Fund Ltd.

By:    Glenview Capital Management, LLC its investment manager

By:  /s/ Richard Barrera
        Name:  Richard Barrera 
        Title:  Managing Member